Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
Claims 1-10  have been examined and are pending.

Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 11/06/2020 is attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-5 is/are rejected under 35 U.S.C. 102(a)(2)as being anticipated by US 2013/0094855 A1 to He (hereinafter “He”)

Regarding Claim 1, He teaches A packet network manager,  (Figure 1, illustrates path manager 100) comprising: 
a first controller  (Figure 3 and [0032]-[0038], illustrates path manager 100 comprising path management engine 330 and processor 380) configured to set a logical path in a packet network; ([0018], discloses a path manager is used to generate paths based on a desired input port and one or more output ports. The path manager may select a path (i.e. set a logical path) from the candidate paths) and 
a receiver (Figure 3 and [0032]-[0038], discloses path manager comprising I/O interface 310, which may be a network interface such as an Ethernet-based interface or a wireless networking interface) configured to receive physical network information including route information and signal quality information on an optical network, ([0064] In order to determine potential paths for a signal through a photonic network, the topology of the network being used should be known. The network topology can be acquired in 2 different ways: a) Manually: the network operator manually input the network topology using a graphic tool or a text file with a well-defined format; or B) Automatically: a dedicated tool to discover automatically the topology with minimum information provided by the network operator. Once the network topology is acquired, an object representation can be created and stored in the network model data 372 database table. [0067], further discloses in an embodiment, the network model data 372 is dynamic, and not static. Path manager 100 includes network monitoring logic that is 
 wherein the first controller sets the logical path related to a physical path in the optical network based on the physical network information. ([0018], discloses a path manager is used to generate paths based on a desired input port and one or more output ports. For example, the path manager may receive a request for path generation from a network operator that needs to analyze a signal that is coming from a known input port at one or more known output ports. In an embodiment, the path manager uses the relationship information that is stored in the network model (i.e. physical network information) to generate one or more paths that could be used to satisfy the request. The path manager may select a path (i.e. set the logical path) from the candidate paths)


Regarding Claim 3, He teaches The packet network manager according to claim 1, wherein the first controller is further configured to select candidates for the logical path based on the route information, and determine the logical path from among the candidates for the logical path based on the route information and the signal quality information. ([0018], discloses a path manager is used to generate paths based on a desired input port and one or more output ports. For example, the path manager may receive a request for path generation from a network operator that needs to analyze a signal that is coming from a known input port at one or more known output ports. In an embodiment, the path manager uses the relationship information that is stored in the network model (i.e. including route information and signal information) to generate one or more paths that could be used to satisfy the request. The path manager may select a path (i.e. set the logical path) from the candidate paths. [0036], discloses path manager comprising a database 370 storing network model data 372 that represents a database table or other storage that stores relationships between elements of the network, as well as current, past, and default network configuration data. For example, data defining all of the paths set up in the network, available ports, available amplifiers and splitters, and other network information describing the current state of the network may be stores in database 370. (i.e. route information and signal quality information) Other relationship information may include the order of components for a particular portion of the network in an embodiment.)

Regarding Claim 4, He teaches The packet network manager according to claim 1, wherein the first controller is further configured to set the logical path based on the signal quality information  ([0018], discloses a path manager is used to generate paths based on a desired input port and one or more output ports. For example, the path manager may receive a request for path generation from a network operator that needs to analyze a signal that is coming from a known input port at one or more known output ports. In an embodiment, the path manager uses the relationship information that is stored in the network model (i.e. including route information and signal information) to generate one or more paths that could be used to satisfy the request. The path manager may select a path (i.e. set the logical path) from the candidate paths. [0036], discloses path manager comprising a database 370 storing network model data 372 that represents a database table or other storage that stores relationships between elements of the network, as well as current, past, and default network configuration data. For example, data defining all of the paths set up in the network, available ports, available amplifiers and splitters, and other network information describing the current state of the network may be stores in database 370. (i.e. route information and signal quality information) Other relationship information may include the order of components for a particular portion of the network in an embodiment) and a shared link cost that is a cost for the logical path and is calculated from shared link information included in the route information. ([0113], discloses generated candidate paths are based on several criteria, which may also be used for sorting the paths, where each factor may be assigned a weighted metric based 

Regarding Claim 5, He teaches The packet network manager according to claim 1, further comprising a first memory configured to store the physical network information received by the receiver. ([0036], discloses path manager comprising a database 370 storing network model data 372 that represents a database table or other storage that stores relationships between elements of the network, as well as current, past, and default network configuration data)

Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by US US 2017/0012871 A1 to Iovanna et al. (hereinafter “Iovanna”)


Regarding Claim 6, Iovanna teaches an optical network manager, comprising: 
a first controller configured to set a physical path in an optical network; (Figure 1 and [0040], shows an example network 10. The network 10 is a multi-layer network. The network 10 comprises a first layer and a second layer. The network 10 may have a client-server architecture, for which the first layer may be termed a client 
a first memory configured to store physical network information including route information and signal quality information on the optical network; ([0086] In 101, the method determines obtains information from the server layer. The information relates to the topology of the server layer. The information corresponds to the one or more parameter described, to be transmitted to the client layer to provide for improved routing in the client layer. In some examples, the information is obtained by a centralized entity of the server layer, e.g. a server layer PCE or NMS. [0066]-[0067] and Table 1, illustrates parameters including traffic engineering link (i.e. route information), bandwidth (i.e. signal quality information), QoS or protection type.   Figure 5 and [0084], discloses processor and memory of a PCE)
a transmitter configured to transmit the physical network information to a packet network manager that is configured to set a logical path related to the physical network information  ([0088], discloses In 103 and 104, the method 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over He in view of US 2017/0012871 A1 to Iovanna et al. (hereinafter “Iovanna”)

Regarding Claim 2, He teaches The packet network manager according to claim 1, wherein 
He teaches the receiver is further configured to receive the physical network information including an optical signal-to-noise ratio on the optical network. ([0067], discloses Path manager 100 includes network monitoring logic that is configured to connect to optical switches such as IOS 200, and learn information about the network from IOS controller 210, as IOS controller 210 monitors the state of the switch. For example, the bit-error rate, optical signal-to-noise ratio, the power levels, latency, gain, and other attributes associated with the switch 200 can be learned from IOS controller 210 (i.e. signal quality information))
He does not explicitly teach receive the physical network information including redundant system path information.
However, in a similar field of endeavor, Iovanna discloses in Figure 1 and [0040], shows an example network 10. The network 10 is a multi-layer network. The network 10 comprises a first layer and a second layer. The network 10 may have a client-server architecture, for which the first layer may be termed a client layer and the second layer 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of He to include the above limitations as suggested by Iovanna, in order to improve path calculation in a multi-layer network as indicated in [0007] of Iovanna.




Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iovanna in view of US 2013/0094855 A1 to He (hereinafter “He”)

Regarding Claim 7 The optical network manager according to claim 6, wherein 
Iovanna further teaches the first memory is further configured to store the physical network information including redundant system path information and an optical signal-to-noise ratio on the optical network. ([0066]-[0067] and Table 1, illustrates parameters including traffic engineering link (i.e. route information), bandwidth (i.e. signal quality information), QoS or protection type.   Figure 5 and [0084], discloses processor and memory of a PCE)
Iovanna does not explicitly teach the first memory is further configured to store the physical network information including redundant system path information and an optical signal-to-noise ratio on the optical network.
However, in a similar field of endeavor, He discloses in [0018], a path manager is used to generate paths based on a desired input port and one or more output ports. The path manager may select a path (i.e. set a logical path) from the candidate paths.  [0067], further discloses Path manager 100 includes network monitoring logic that is configured to connect to optical switches such as IOS 200, and learn information about the network from IOS controller 210, as IOS controller 210 monitors the state of the switch. For example, the bit-error rate, optical signal-to-noise ratio, the power levels, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Iovanna to include the above limitations as suggested by He, in order to build a flexible expandable and transparent optical signal distribution network to connect an increasing number of optical signals to an ever expanding signal processing plant as indicated in [0007] of He.


Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Iovanna in view of US Patent Application NO. 2015/0256253 A1 to Bottari et al. (hereinafter “Bottari”)

Regarding Claim 8, Iovanna teaches The optical network manager according to claim 6, further comprising 
Iovanna does not explicitly teach a second memory configured to store optical frequency slot information indicating a usage situation of optical frequency slots in the optical network.
However, in a similar filed of endeavor, Bottari discloses in [0072], Path computation for a flexible optical bandwidth optical layer can exploit several techniques which, depending on the modulation format, are able to allocate the required frequency slots along the path while limiting the spare capacity. A database can be provided for storing a network topology, and current slot availability information. Traffic demands are 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Iovanna to include the above limitations as suggested by Bottari, in order to provide more flexibility in path selection and overall help increase network capacity or reduced wasted capacity in the network as indicated in [0004] of Bottari.

Regarding Claim 9, Iovanna teaches The optical network manager according to claim 6, wherein Iovanna does not explicitly teach the first controller is further configured to calculate an optical frequency slot number indicating a number of optical frequency slots necessary for configuring the physical path determined by the signal quality information.
However, in a similar filed of endeavor, Bottari discloses in [0072], Path computation for a flexible optical bandwidth optical layer can exploit several techniques which, depending on the modulation format, are able to allocate the required frequency slots (i.e. number of optical frequency slots necessary) along the path while limiting the spare capacity. A database can be provided for storing a network topology, and current  (i.e. calculate) a route for the new path and to assign frequency slots to the new paths. An indication of the assigned frequency slots is sent to the relevant nodes in the network so that the new traffic can be passed over the network. The indication is also sent to the database to enable it to update the current slot availability information.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Iovanna to include the above limitations as suggested by Bottari, in order to provide more flexibility in path selection and overall help increase network capacity or reduced wasted capacity in the network as indicated in [0004] of Bottari.


Regarding Claim 10, Iovanna teaches The optical network manager according to claim 6, further comprising 
Iovanna does not explicitly teach a third memory configured to store optical node information on a specification of an optical node connected to the optical network, wherein the optical network manager is configured to control the optical node in such a way as to configure the physical path based on at least the optical node information. 
However, in a similar filed of endeavor, Bottari discloses in [0072], Path computation for a flexible optical bandwidth optical layer can exploit several techniques  (i.e. calculate) a route for the new path and to assign frequency slots to the new paths. An indication of the assigned frequency slots is sent to the relevant nodes in the network so that the new traffic can be passed over the network. The indication is also sent to the database to enable it to update the current slot availability information. [0047], further discloses In optical networks with many links, paths may be computed by a path computation element on the fly, in response to traffic requests. To avoid the risk of the paths being too long and thus having insufficient margin evaluation of the margin is necessary, this is known as validation. This involves estimating the OSNR from known optical qualities of the links and optical components (i.e. optical node information) along the proposed path.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Iovanna to include the above limitations as suggested by Bottari, in order to provide more flexibility in path selection and overall help increase network capacity or reduced wasted capacity in the network as indicated in [0004] of Bottari.



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/           Primary Examiner, Art Unit 2477